Citation Nr: 0332750	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty in the Navy from January 
1948 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision that denied service 
connection for PTSD.  

The veteran was scheduled to testify at a Board hearing in 
September 2002, but he did not report for the hearing.


REMAND

The RO has denied service connection for PTSD on the basis 
that there is not a satisfactory medical diagnosis.  The 
veteran claims he has the condition, and he has identified 
treatment by both VA and non-VA sources.  It does not appear 
that the RO has sought to obtain treatment records from a 
private doctor identified by the veteran.  Also, it is 
unclear if the veteran continues to be receiving psychiatric 
treatment through the VA.  In the judgment of the Board, 
there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment during and since 
1999.  The RO should then obtain copies 
of related treatment records from 
identified sources, including but not 
limited to the VA and Dr. Gownd M. Potel, 
1844 Locust Avenue, Fairmont, WV 26554.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During the remand, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


